Exhibit 10.43

 

AMENDMENT NO. 5 TO

MASTER SERVICES AND LICENSE AGREEMENT

This Amendment No. 5 (“Amendment”), effective as of January 1, 2018 (the
“Amendment Effective Date”),  is being entered into by and between Marchex Sales
LLC, a Delaware limited liability company formerly known as Marchex Sales, Inc.,
which is a wholly-owned subsidiary of Marchex, Inc. (“Marchex”), and Dex Media,
Inc, successor in interest to YellowPages.com LLC formerly doing business as
AT&T Interactive or ATTi, (“DexYP”), to amend the Master Services and License
Agreement entered between DexYP and Marchex effective as of October 1, 2007 (as
amended by all prior amendments, Change Rule Sheets, and Project Addenda, as
amended, thereto, and including all attachments, collectively the
“Agreement”).   DexYP and Marchex may hereinafter be referred to individually as
“Party” and collectively as “Parties.”  Capitalized terms used herein but not
defined shall have the respective meanings ascribed to them in the Agreement.

WHEREAS, Marchex provides certain Advertising Services to DexYP pursuant to the
terms of the Agreement and certain Project Addenda thereunder; and

WHEREAS, the Parties desire to amend certain provisions of the Agreement;

NOW, THEREFORE, in consideration of the mutual acknowledgements and agreements
hereinafter contained, including to be legally bound, the Parties agree as
follows:

 

1.

Section 1 (a) (***) of Exhibit B:  The following shall be added to the end of
subsection 1(a):

 

***

 

 

3.

Party References.  Any reference to YPC in the Agreement shall be replaced with
or deemed to refer to DexYP.

 

4.

Other Terms of the Agreement.  All other terms and conditions of the Agreement
shall remain unchanged and in full force and effect.  

 

5.

Authority.  Each person signing this Amendment hereby represents and warrants
that he or she has full authority to execute this Amendment for the Party on
whose behalf he or she is signing.

 

6.

Counterparts.  This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.  A signature received electronically via facsimile
or email shall be as legally binding for all purposes as an original signature.

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 5 to Master
Services and License Agreement effective as of the Amendment Effective Date.

 

DEX MEDIA, INC.

MARCHEX SALES LLC

BY:  /s/ John Gregory___________

By:/s/ Brendhan Hight________

Name: John Gregory____________

Name:Brendhan Hight_________

Title: VP______________________

Title:Director________________

 

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.